UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4452


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAURINO ALONSO MARIANO, a/k/a Taurino M. Alonso, a/k/a
Santana Augustine Santana, a/k/a Al Gonsales, a/k/a Carlos
Gonzales, a/k/a Pedro Jaimes, a/k/a Juan Dedios Ocampos,
a/k/a Juan Delos Campos, a/k/a Aldo Hernandez Gonzalez,
a/k/a M. Taurino, a/k/a Laureano Alonso Mariano,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:14-cr-00007-MFU-2)


Submitted:   January 12, 2017             Decided:   January 24, 2017


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abram J. Pafford, THE PAFFORD LAW FIRM, PLLC, Lynchburg,
Virginia, for Appellant.   Grayson A. Hoffman, Assistant United
States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Taurino Alonso Mariano pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute 500 grams or more of

methamphetamine, in violation of 21 U.S.C. § 846 (2012).                                The

district court sentenced Mariano to 240 months’ imprisonment.

In accordance with Anders v. California, 386 U.S. 738 (1967),

Mariano’s     counsel    has   filed     a       brief    certifying     there    are   no

meritorious     grounds    for     appeal         but     questioning      whether      the

Government unconstitutionally filed an information pursuant to

21 U.S.C.     § 851     (2012)     (“the         information”)      and    whether       an

adequate factual basis supports Mariano’s plea.                          We affirm the

district court’s judgment.

      Because Mariano did not move to withdraw his guilty plea,

we review the adequacy of the Fed. R. Crim. P. 11 hearing for

plain error.       United States v. Sanya, 774 F.3d 812, 815 (4th

Cir. 2014).      Before accepting a guilty plea, the district court

must conduct a plea colloquy in which it informs the defendant

of,   and    determines    that     he       understands,       the      rights   he    is

relinquishing     by    pleading    guilty,         the    charge   to    which    he   is

pleading, and the maximum and mandatory minimum penalties he

faces.      Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949

F.2d 114, 116 (4th Cir. 1991).                   The court also must ensure that

the plea is voluntary and not the result of threats, force, or

promises not contained in the plea agreement, Fed. R. Crim. P.

                                             2
11(b)(2), and “that there is a factual basis for the plea,” Fed.

R. Crim. P. 11(b)(3).

     A     knowing        and   voluntary            guilty        plea       “conclusively

establishes the elements of the offense and the material facts

necessary to support the conviction.”                       United States v. Willis,

992 F.2d 489, 490 (4th Cir. 1993).                    Here, Mariano knowingly and

voluntarily    pled       guilty.        Moreover,          the    statement        of   facts

introduced at the plea hearing stated that Mariano personally

delivered over 500 grams of methamphetamine during the course of

the conspiracy.       See United States v. Ketchum, 550 F.3d 363, 367

(4th Cir. 2008).           Thus, we conclude the district court did not

plainly err in finding that a sufficient factual basis supports

Mariano’s plea.

     Counsel        also     questions             whether        the    Government       had

unconstitutional         motives    in     filing         the   information.         Because

Mariano    failed    to    object     to    the      information         in   the   district

court, we review for plain error.                     See United States v. Moore,

810 F.3d 932, 939 (4th Cir. 2016) (setting forth standard of

review).      To challenge the Government’s decision to file the

information, Mariano “must present at least some evidence to

show not only that he was singled out but also that he was

singled out for reasons that are invidious or in bad faith.”

United    States    v.     Sanchez,      517       F.3d    651,    671    (2d   Cir.     2008)

(internal quotation marks omitted); see also United States v.

                                               3
Venable, 666 F.3d 893, 900 (4th Cir. 2012) (holding that to

raise a selective prosecution claim, “a criminal defendant must

present clear evidence . . . demonstrating that the government

was   motivated        by    a     discriminatory            purpose        to     adopt    a

prosecutorial      policy     with       a   discriminatory          effect”      (internal

quotation marks omitted)).

      Mariano concedes that he lacks evidence to show that the

Government       had   an    unconstitutional               motive     in    filing        the

information.      Moreover, the record reveals an adequate basis for

filing     the    information       in       this    case     —     Mariano’s      numerous

convictions for controlled substance offenses.                        Thus, we discern

no unconstitutional motives on the part of the Government.

      In   accordance       with    Anders,         we    have    reviewed       the   entire

record in this case and have found no meritorious grounds for

appeal.      We    therefore       affirm      the       district    court’s      judgment.

This court requires that counsel inform Mariano, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Mariano requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Mariano.




                                              4
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5